     Case 1:17-cv-01734-RGA Document 550 Filed 11/23/20 Page 1 of 2 PageID #: 24927




                                              222 Delaware Avenue, Suite 1101, Wilmington, DE 19801      (302) 252-0920



                                                                                                                  Stephen J. Kraftschik
         November 23, 2020                                                                                        (302) 252-0926
                                                                                                                  (302) 397-2659 (Fax)
                                                                                                                  skraftschik@polsinelli.com
         VIA E-FILING

         The Honorable Richard G. Andrews
         United States District Court
          for the District of Delaware
         844 N. King Street
         Wilmington, DE 19801

       Re:                   Sprint Communications Co., L.P. v. Charter Communications, Inc., et al.,
                             C.A. No. 17-1734 (RGA)

       Dear Judge Andrews:

                As requested by the Court’s Oral Order (D.I. 549), Sprint respectfully provides the below
       list of the issues Sprint would like to argue during oral argument on November 30.

                     1. Sprint’s Motion for Partial Summary Judgment on Collateral Estoppel

                                             Sprint’s Opening Brief (D.I. 461) at pp. 1 – 15
                                             Charter’s Opposition (D.I. 502) at pp. 1 - 16
                                             Sprint’s Reply (D.I. 525) at pp. 1 - 9

                     2. Sprint’s Daubert Motion to Exclude Ms. Mulhern’s “IP Share Approach”

                                             Sprint’s Opening Brief (D.I. 458) at pp. 1 - 12
                                             Charter’s Opposition (D.I. 502) at pp. 30 - 41
                                             Sprint’s Reply (D.I. 525) at pp. 12 - 17

                     3. Sprint’s Daubert Motion to Exclude Dr. Almeroth and Ms. Mulhern’s References to
                        Other VoIP Patents and Proprietary Technology

                                             Sprint’s Opening Brief (D.I. 458) at pp. 12 - 14
                                             Charter’s Opposition (D.I. 502) at pp. 41 - 43
                                             Sprint’s Reply (D.I. 525) at pp. 17 - 18




polsinelli.com

Atlanta         Boston     Chicago    Dallas                Denver    Houston       Kansas City  Los Angeles     Miami       Nashville   New York
Phoenix          St. Louis    San Francisco                Seattle   Silicon Valley    Washington, D.C.   Wilmington
Polsinelli PC, Polsinelli LLP in California


       75594184.2
Case 1:17-cv-01734-RGA Document 550 Filed 11/23/20 Page 2 of 2 PageID #: 24928




The Honorable Richard G. Andrews
November 23, 2020
Page 2


         4. Sprint’s Motion for Summary Judgment of No Inequitable Conduct

                  Sprint’s Opening Brief (D.I. 464) at pp. 1 - 10
                  Charter’s Opposition (D.I. 502) at pp. 16 - 24
                  Sprint’s Reply (D.I. 524) at pp. 1 - 6

                                             Respectfully,

                                             /s/ Stephen J. Kraftschik

                                             Stephen J. Kraftschik (#5623)
SJK:ncf
cc: Counsel of Record (via E-Mail)




75594184.2
